Title: From Alexander Hamilton to James McHenry, 24 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 24. 1799
          
          A press of business has — diverted my attention from measures to for convey — Capt Freyes company of Artillerists to Charles Town. On resuming the subject it strikes me that there ought to be an armed vessel of the Government to transport them; since doubtless on account of the very great distance they ought to go by water: And if so sent and if an accident should happen by the intervention of a French Privateer the charge of improvidence and mismanagement would be loud and impressive. I shall want your answer to the suggestion before I take any further step—
          With great respect I have the honor to be Sir Yr Obed Ser
          
            PS After perusing the inclosed you will please to seal & forward it—
          
          The Secy of War
        